FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea with out significantly more).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In regard to claims 1, 9, and 17 which are all directed to a statutory category of invention (method/apparatus) and thus pass step 1, in regard to the rest of the analysis:
In regard to step 2a prong one (is there an abstract idea): the steps/configured “to measure a force applied to a fixed point of an element of an actuating mechanism of the circuit breaker in present operation cycle and generate a first data set representing the measurement of the force in the present operation cycle” and a processor “to judge a health condition of the circuit breaker in consideration of normal operating condition related parameters of the element according to a history profile when the circuit breaker operated normally and current operating condition related parameters of the element in the present operation cycle extracted from the force represented by the first data set” are related to an abstract idea in the form of mathematical concepts and mental processes, and while it ‘may’ be debatable that a human can do all of this in their mind though some comparison of new data to old data certainly can be done, a mental process may exist even if performed with the use of a generic computer as a tool.  See Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claim themselves that foreclose them from being performed by a human, mentally or with pen and paper.”) “[I]t is not enough, for patent-eligibility purposes, to improve an abstract process by invoking a computer merely as a tool for carrying out the process.” In re Rosenberg, 813 Fed. Appx. 594, 597 (Fed. Cir. 2020) (citing Elec. Power Grp., LLC y. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Thus, claims 1, 9, and 17 recites abstract ideas in the form of mathematical concepts and mental processes. See 2019 Revised Guidance, 84 Fed. Reg. 52; see also October 2019 Update 2.
In regard to step 2a, prong 2 (is there a practical application of the abstract idea):  the closest practical application is the ability to generate a signal indicating the health condition of the actuating mechanism of the circuit breaker, but generating a signal is simply an action taken which is considered an insignificant extra solution output and is not an actual practical application of the abstract idea.  Some corrective action or other practical application that is done in response to knowing there is a fault must be taken to be considered a practical application under prong 2.  Therefore, claims 1, 9, and 17 do not include a practical application of the abstract idea.
In regard to claim 2b, does the claim include significantly more than an abstract idea?  The claims include the presence of a circuit breaker for the test to take place and also as to claims 9 and 17 must include a force sensor and a microprocessor, but all of these are conventional devices that simply provide the data that is to be collected for the abstract idea (see all prior art cited for this application), thus claims 1, 9, and 17 are not considered significantly more than an abstract idea, and thus, in their current form do not pass 35 U.S.C. 101. 
Claims 2-8, 10-16, and 18-20 either limit the abstract idea, provide further conventional limitations (adding a server to communicate with the microprocessor), or provides a further description to a conventional device (further describe the circuit breaker or describe the element as a spring) and thus would fail for the same reasons described in the rejection above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledbetter (US Publication 2014/0069195 cited on IDS filed 7/25/19).
In regard to claims 1, 9, and 17, Ledbetter discloses an system/apparatus/method for monitoring a circuit breaker (abstract), including:
a circuit breaker (figure 1, equipment 360 that is being analyzed – paragraph 46, which is the circuit breaker – paragraph 41);
a force sensor, being configured to measure a force applied to a fixed point of an element of an actuating mechanism of the circuit breaker in present operation cycle and generate a first data set representing the measurement of the force in the present operation cycle (see figures 6-8 which get into the forces and recording of the forces at the present operation cycle – described in paragraphs 20-22, paragraph 46 describes the force sensor, and see also paragraphs 57-59; see also figure 16, elements 756 and 758, paragraph 71 describes the data being captured and recorded) and
a microprocessor, being configured to judge a health condition of the circuit breaker in consideration of normal operating condition related parameters of the element according to a history profile when the circuit breaker operated normally and current operating condition related parameters of the element in the present operation cycle extracted from the force represented by the first data set (see paragraph 72, and figure 16 element 760; see also paragraphs 47 and 48 about how data sets are gathered in general and able to be used to compare with future measurements – noting paragraph 46 describes the processor that performs the processing components), and being configured to generate a signal indicating the health condition of the actuating mechanism of the circuit breaker (paragraph 73, able to output a notification or even an email); and
a server that is able to communicate with control aspects of the microprocessor to monitor the circuit breaker (paragraphs 48 and 49, see also paragraphs 41, 42, and 46 as well as figure 1 element 310).
In regard to claims 2, 10, and 20, Ledbetter discloses the operating condition related parameters of the element concern with at least one of: opening/closing speed of a movable contact of the circuit breaker, total travel of the movable contact, timing of the opening/closing, travel of the movable contact, and over travel of the movable contact (see paragraphs 38 and 56 which talk about the speed of the opening being related to what is being detected, also from connected to open of the circuit breaker would include ‘a distance’ so both are broadly “operating conditional related parameters of the element concern with speed and distance” as they are related to the operation of the circuit breaker).
In regard to claims 3, 11, and 18, Ledbetter discloses the microprocessor is further configured to obtain a second data set representing force applied to the fixed point in a plurality of operation cycles from the history profile and extract operating condition related parameters for each of the operation cycles from the force represented by the second data set (see paragraphs 47 and 48, multiple iterations of data is gathered over time, and conditions both good and bad are saved from the data, so that normal conditions can be made separate from the data for specific types of circuit breakers).
In regard to claims 4, 12, and 19, Ledbetter discloses wherein the extraction of the operating condition related parameters is adapted to low frequency extraction (paragraph 57 discusses 100 or fewer readings a second (100Hz) as well as up to 400Hz which these frequency values are generally considered low frequency).
In regard to claims 5 and 13, Ledbetter discloses wherein the microprocessor is further configured to: divide the second data set into two groups respectively corresponding to a first number and a second number of the plurality of operation cycles from the history profile; in terms of the operating condition related parameter, identify historical dissimilarity involving the respective one of the second number of the operation cycles and the first number of the operation cycles; in terms of the operating condition related parameter, identify current dissimilarity involving the current operation cycle and the first number of the operation cycles; and the judgement of the health condition of the circuit breaker is based on a comparison of the historical dissimilarity and the current dissimilarity (see paragraphs 46-49 [specifically 47], noting that the ‘first number’ and ‘second number’ are broadly being related in here to the number of good signature operation cycles detected and number of bad signature operation cycles detected, and dissimilarity is analyzed and recorded.
In regard to claim 6 and 14, Ledbetter discloses the operation cycle covers a period when the circuit breaker starts from closing to opening or vice versa (the operation tested is the breaker tripping so from being closed to when it is open – see at least paragraph 24, but also note figures 8-10).
In regard to claims 7 and 15, Ledbetter discloses the element is of a linkage mechanism having the fixed point as one of its fulcrums (abstract and paragraph 40, the test of the circuit breaker gear and the opening and closing would be key to the actual fulcrum spot to understand that the switch is properly open or closed during the test).
In regard to claims 8 and 16, Ledbetter discloses wherein the element is a spring (paragraph 40).

Response to Arguments
Applicant's arguments filed 8 June 2022 have been fully considered but they are not persuasive. Noting that because of the amendments and/or arguments, the claim objections and 35 U.S.C. 112 second rejections have been withdrawn.
In regard to the 35 U.S.C. 101 rejection applicant states that because there is a force sensor in there and that read together with the ‘judging of a health condition’ that makes the claim as a whole not directed to the judicial exception of a mental process.  This is respectfully traversed as the force sensor is simply a way to collect the data that is to be used in the mental process, while the claim is judged as a whole, a device used for data collection is clearly functionally different than the mental process that uses the data.  The force sensor is specifically addressed in step 2b of the alice/mayo process.  As to the judicial exception gathering data and then comparing data, even if some of that data was part of a historical profile, it is considered a judicial exception, unless of course the claim as a whole removed it from being a judicial exception (as Applicant points out has been the case in some court decisions), but simply having a known sensor collect data is not enough (which is the case in the present claim set).  
In regard to the 35 U.S.C. 102 rejection, Applicant argues:
Ledbetter states that “[i]n order to determine the appropriate signature to compare, the user would have previously provided identifying information as to the type of device being analyzed.” (Ledbetter at 0072.) Therefore, Ledbetter discloses that the “known or good signatures” is determined based on identifying information that “the user would have previously provided ... as to the type of device being analyzed,” rather than “based on a history profile when the circuit breaker operated normally,” as recited in claim 1.

Applicant’s conclusion that ‘[t]herefore, Ledbetter discloses that the “known or good signatures” is determined based on identifying information that “the user would have previously provided” rather than “based on a history profile when the circuit breaker operated normally” is respectfully traversed.  What the user is doing is providing “identifying information” such as the type of circuit breaker or the model/serial number of the circuit breaker (see paragraphs 46-48) so as to determine the appropriate signature/history profile to compare (see paragraph 52 as well as 72) .  It is noted that the “good signature” is based on a circuit breaker operating properly/normally (see paragraphs 52 and 72).  Therefore, while Ledbetter does have interaction with a user the actual judgment of a health condition of the circuit breaker is done by comparing a good signature (known history profile of normal operation) with the current data, and thus, still reads on the current claim language.
Because no dependent claims were argued separately, the dependent claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (no change was made to the rejection with the exception of the amendment to claim 20, which required a different explanation).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896